Citation Nr: 1139430	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 1946, and from August 1951 to July 1960.  He received numerous awards and decorations, including the Purple Heart Medal.  He died in October 2006.  The appellant in this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In June 2010, the appellant and her daughter testified at a Board videoconference hearing.  

In a February 2011 decision, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The Board remanded the issue of entitlement to service connection for the cause of the Veteran's death to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has not argued otherwise.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  According to the certificate of death, the Veteran died in October 2006 from cardiopulmonary arrest due to acute myelogenous leukemia.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  residuals of cold injuries to the left foot, 30 percent disabling; residuals of cold injuries to the right foot, 30 percent disabling; residuals of a gunshot wound to the left foot, Muscle Group I, 20 percent disabling; residuals of cold injuries to the left hand, 20 percent disabling; and residuals of cold injuries to the right hand, 20 percent disabling.  

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of his death, cardiopulmonary arrest due to acute myelogenous leukemia, was otherwise related to his active service or any incident therein. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2011 letter, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the August 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim).  Given the appellant's contentions, VA has obtained a VA medical opinion in connection with her claim.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the medical opinion obtained is adequate.  It was provided by a qualified medical professional, a VA physician, and is predicated on a full reading of all available records as well as relevant medical literature.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Factual Background

The appellant seeks Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  She contends that the acute myelogenous leukemia from which the Veteran died was casually related to his active service.  Alternatively, she contends that the Veteran's service-connected disabilities, to include residuals of cold injuries to the hands and feet, and residuals of a gunshot wound to the left foot, contributed to his death.  

As set forth above, the Veteran had two periods of active service.  During his first period of active duty, the Veteran was wounded during the Battle of Iwo Jima, sustaining a through-and-though gunshot wound to the left foot in February 1945.  

In April 1946, following discharge from his first period of active service, he submitted an application for VA compensation benefits, seeking service connection for residuals of a gunshot wound to the left foot.  In an April 1946 rating decision, the RO granted service connection for residuals of a gunshot wound to the left foot, effective March 21, 1946.  An initial 10 percent disability rating was assigned.  

The Veteran had a second period of active duty from August 1951 to July 1960, during which he served in Korea.  

In June 1998, the Veteran submitted a claim for an increased rating for his service-connected left foot disability.  In September 1998, he submitted claims of service connection for residuals of frostbite injuries to his extremities.  He reported that he had been exposed to extreme cold during his first tour of duty in Korea.  

After obtaining the results of a November 1998 VA medical examination, in a February 1998 rating decision, the RO increased the rating for the appellant's left foot gunshot wound disability to 20 percent.  Additionally, the RO granted service connection for residuals of cold injuries to the left foot, 30 percent disabling; residuals of cold injuries to the right foot, 30 percent disabling; residuals of cold injuries to the left hand, 20 percent disabling; and residuals of cold injuries to the right hand, 20 percent disabling.  In an August 2001 rating decision, the RO granted the Veteran's application for a total rating based on individual unemployability, effective November 29, 2000.  

Subsequent clinical records show that in December 2005, the Veteran was diagnosed as having acute myelogenous leukemia (AML) via bone marrow biopsy.  He was initially treated with chemotherapy, but developed a neutropenic fever.  Further work up was not pursued due to the poor AML prognosis.  

In October 2006, the Veteran died.  His certificate of death lists the cause of his death as cardiopulmonary arrest due to acute myelogenous leukemia.  

The following month, the appellant submitted an application for DIC benefits.  In a March 2007 statement, the appellant indicated that it was her strong belief that the Veteran's service-connected residuals of a gunshot wound and frostbite greatly contributed to his death.  She indicated that the Veteran had experienced problems with circulation of blood to his hands and feet and would often be in extreme pain from the lack of circulation.  

In support of her claim, the appellant submitted a January 2008 letter from a VA physician who noted that the Veteran had served in Korea in the early 1950's and had developed acute myelogenous leukemia many years later, from which he died in October 2006.  The VA physician noted that there was no way to prove whether the Veteran's service in Korea caused his acute myelogenous leukemia.  He indicated that the appellant was undoubtedly exposed to agents and situations both during service in Korea and thereafter that might have promoted damage to his bone marrow that eventuated in leukemia.  He indicated therefore "that one cannot say for certain that his military service caused his leukemia, but neither can one dismiss it entirely."  

Also submitted by the appellant was a March 2008 letter from another VA physician who had been directly involved in the diagnosis and care of the Veteran.  The VA physician noted that the Veteran had been diagnosed as having acute myelogenous leukemia in December 2005.  He noted that the Veteran was initially treated with chemotherapy but did not respond well and died from the condition in 2006.  

In light of the appellant's contentions, VA solicited a medical opinion in connection with her claim.  In a March 2011 opinion, a VA physician indicated that after reviewing the Veteran's claims folder and medical records, he had concluded that it was unlikely that the Veteran's service-connected disabilities, including residuals of a gunshot wound and frostbite injuries, had either caused or contributed substantially to the Veteran's death.  The VA physician further concluded that it was unlikely that the cause of the Veteran's death, acute myelogenous leukemia, was related to his active service or any incident therein.  The VA physician explained that he had based his conclusions on available medical literature, including Harrison's Textbook of Internal Medicine.  He further indicated that his opinion was based on a review of the applicable record, including the fact that there was no indication that the Veteran had been exposed to toxins such as defoliants or radiation in service.  Finally, the VA physician indicated that he had relied upon his training and experience as a board certified endocrinologist and nuclear medicine specialist. 



Law and Regulation

Cause of death

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011). 

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for certain diseases, such as cardiovascular-renal disease and leukemia, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

After carefully reviewing the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death. 

As discussed in detail above, the Veteran's death certificate, completed by a physician, establishes that the Veteran died from cardiopulmonary arrest due to acute myelogenous leukemia.  The death certificate lists no other significant conditions causing or contributing to his death, including residuals of cold injuries to the hands and feet or residuals of a gunshot wound to the left foot.  The Board also notes that this cause of death is consistent with the Veteran's terminal hospital records.  

The record on appeal contains no other probative evidence suggesting that the Veteran's service-connected disabilities caused, contributed, or hastened the Veteran's death.  Indeed, in March 2001 a VA physician reviewed the Veteran's records and concluded that it was unlikely that the Veteran's service-connected disabilities, including residuals of a gunshot wound and frostbite injuries, had either caused or contributed substantially to the Veteran's death.  

Additionally, the Board notes that there is no showing that the Veteran had acute myelogenous leukemia during service, within the first post-service year, or for many years thereafter.  Rather, the record shows that the Veteran was not diagnosed as having acute myelogenous leukemia until November 2005, more than 45 years after his separation from active service.  

Finally, the Board concludes that the most probative evidence of record establishes that the Veteran's fatal acute myelogenous leukemia was not related to his active service or any incident therein.  

As set forth above, in March 2011, a VA physician reviewed the Veteran's claims folder and medical records and concluded that it was unlikely that the cause of the Veteran's death, acute myelogenous leukemia, was related to his active service or any incident therein.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (setting forth "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence.").  In that regard, the opinion was rendered by an individual who clearly has the expertise to opine on the matter at issue in this case, i.e. a board certified endocrinologist and nuclear medicine specialist.  In addition, the VA physician addressed the appellant's contentions and based his opinion on a review of the Veteran's claims folder and applicable medical literature, as well as on his experience and training as a physician.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has carefully considered the January 2008 letter from the VA physician who noted that he could not say for certain that whether the Veteran's military service caused his leukemia.  It is well established that medical opinions that are speculative or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Given the speculative nature of the March 2008 medical opinion, the Board must assign it limited probative value.  

In reaching its decision, the Board has considered the presumptive regulations governing diseases associated with exposure to herbicides and radiation.  The record on appeal, however, contains no indication that the Veteran participated in a radiation risk activity or was otherwise exposed to ionizing radiation or Agent Orange during service and the appellant has not specifically contended otherwise.  See e.g. 38 C.F.R. §§ 38 C.F.R. § 3.309(d)(3), 3.311 (2011).  Moreover, the Board notes that the circumstances of the Veteran's service do not trigger the rebuttable presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also VHA Directive 2000-027 (September 5, 2000) (regarding the use of Agent Orange in Korea in the area of the demilitarized zone (DMZ) between April 1968 and July 1969).  Additionally, although chronic lymphocytic leukemia is among the disabilities listed in 38 C.F.R. § 3.309(c), VA has concluded that there is insufficient or inadequate evidence of an association between exposure to herbicides and other forms of leukemia to warrant a presumption of service connection.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322  (Dec. 27, 2010). 

In summary, the Board finds that the most probative evidence shows that the Veteran's service-connected disabilities did not cause or contribute materially or substantially to his death.  The most probative evidence further shows that acute myelogenous leukemia, the cause of the Veteran's death, was not present during his active service or for many years thereafter and that such disability was not causally related to his active service or any incident therein.  

Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


